Citation Nr: 1618158	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  10-12 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to April 1987, from June 1991 to December 1991, and from December 2003 to May 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2010, the Veteran took part in an informal hearing with an RO hearing officer.  A copy of the informal hearing report has been associated with the claims file.  At that time, the Veteran withdrew his request for a Board videoconference hearing.

The Board acknowledges that the Veteran has initiated an appeal as to the issue of an increased rating for his service-connected scar disability, as adjudicated in an April 2014 rating decision.  See April 2014 notice of disagreement.  On review, the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  See October 2014 Report of General Information; November 2014 Statement in Support of Claim (Decision Review Officer hearing request).  As such, the Board will not take action on this issue at this time and refers it to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, but not by total occupational and social impairment.

2.  The Veteran is not unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in November 2009.  The claim was readjudicated in a February 2015 supplemental statement of the case.  Consequently, the timing deficiency has been cured.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was provided VA examinations in September 2009 and January 2015 with respect to the claim and VA obtained a clarifying medical opinion in October 2009.  Collectively, the examinations adequately provide the findings necessary to a resolution to the appeal.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Increased Rating

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


A.  PTSD

The Veteran's PTSD is currently rated 70 percent under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2015).  The PTSD is rated under the General Rating Formula for Mental Disorders.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).  

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

Global Assessment of Functioning (GAF) scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of a Veteran's psychiatric impairments.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  However, they are just one of many factors considered when determining a rating.  38 C.F.R. § 4.130 (2015).  

In an August 2008 VA treatment record, it was noted the Veteran reported symptoms of anxiety, depression, nightmares, and insomnia. 

In a November 2008 VA treatment record, it was noted the Veteran was depressed and anxious with low energy and low motivation.  He reported continued nightmares, flashbacks, and intrusive thoughts related to his service.  He reported isolating tendencies, an avoidance of socializing with others and improved sleep. The Veteran reported feeling depressed and using sleep as an escape.  He reported feeling tired at work and that he was looking for a vocational change.

In a January 2009 VA treatment record, it was noted the Veteran reported minimal socializing because he would get upset when people tried to talk about his service.  He reported that his sisters, mother, and one friend have been supportive.  He reported full-time work at an automotive company shipping parts.  He stated that he enjoyed his work as he had minimal social interaction.  It was noted the Veteran had no thoughts to harm himself or others.  Later that month it was noted the Veteran reported that he did not like conflict and was afraid of "losing it" with others.  He reported that he waited for bedtime so he did not have to be bothered with anyone.  He reported pressure at work to assume more responsibility and that he was sleeping better with medication. 

In a June 2009 VA treatment record, it was noted the Veteran had a depressed mood and a constricted affect.  There were no suicidal or homicidal ideation, no auditory or visual hallucinations, and no delusions elicited.  His insight and judgment were fair.

In a September 2009 VA examination report, the examiner noted the Veteran's claim folder was not available for review at the time of examination.  The Veteran reported emotional difficulties when dealing with people, patience, and preferring to be alone.  He reported sleeping 3 to 5 hours per night with a nap during the day.  He reported nightmares 2 to 3 times per week and awakening anxious with sweats.  He denied flashbacks but reported infrequent intrusive thoughts.  He stopped watching the news and military related programs.  He reported survival guilt.  The examiner found the Veteran to be logical and goal directed.  He did not report depression.  He denied suicidal ideation or plan.  There was no evidence of disorder in thought process or content.  The Veteran made good eye contact during the examination.  There was no pressured speech, grandiosity, irritability, or restlessness noted.  The examiner diagnosed moderate chronic PTSD and assigned a GAF score of 55.  The examiner noted the Veteran had a moderate degree of impairment in social functioning and a mild degree of impairment in occupational functioning.  The Veteran's overall disability level was noted as moderate.

In an October 2009 VA examination addendum, the examiner noted the opportunity to review the Veteran's claims folder and made no change to the diagnostic impressions or discussion section of the September 2009 VA examination report.

In an October 2009 VA treatment record, it was noted the Veteran had a fair mood and was sleeping about 6 hours a night.  His appetite was low and he had lost 10 pounds recently.  He reported continued work for an automotive company with a recent change in work hours.  He socialized with friends, his sister, and mother, but lived alone.  He reported avoiding crowds and startling easily with unexpected noises at work which could trigger flashbacks.  

There was a negative suicide risk screen in a November 2009 VA treatment record. In a December 2009 VA treatment record, it was noted that the Veteran did not trust others and avoided others.

In a January 2011 VA examination report, the examiner noted a review of the Veteran's claim folder, to include VA treatment records.   The Veteran reported problems on the job "dealing with people."  He reported employment with an automotive company doing logistic shipping full time for the previous three years.  He indicated that he was sent by work to counseling for a work-related problem, but that he was not written up officially.  He reported decreased productivity and efficiency on the job due to memory problems.  He reported an average of 4 hours of sleep a day and difficulty maintaining sleep.  He reported nightmares 2 to 3 times a week with night sweats occurring as well.  The Veteran reported difficulty with hypervigilance, exaggerated startle response, difficulty with loud noises, difficulty being in crowds, and always feeling "on guard." He reported intrusive thoughts "quite often" that occurred about 4 times a week.  He reported flashbacks about 4 times a week as week.   He reported problems with watching the news, anger, irritability, and that he tries to isolate himself. He denied being physically violent towards anyone or problematic use of alcohol or illicit drugs.  The Veteran reported intermittent difficulty with depressed mood.  He denied any history of suicide attempts, but reported having suicidal thoughts.  He denied current suicidal or homicidal ideation.  The Veteran reported periods of anxiety, excessive worry, and panic attack-like symptoms once a week.  He reported decreased energy, appetite, and mild weight loss.  The Veteran reported having only one close friend outside of the family.  He reported difficulty trusting others and transient problems with concentration and memory.  He reported needing to write things down for his memory and that he felt like his conditions were getting worse.  He reported having 2 children who lived with their mother and for whom he had visitation.  He reported that he spent his free time in the yard working on flowers and that he attended church.  The examiner assigned a GAF score of 50.  The examiner noted the Veteran had moderate to severe impairment in occupational and social functioning with an overall moderate to severe level of impairment due to PTSD and depression. 

In a January 2015 VA examination report, the examiner noted a review of the Veteran's claim folder.  The examiner found the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner noted no other mental disorder had been diagnosed.  The Veteran reported a social history of being married for the previous 2 years and having 3 children.  He indicated that he had been employed since 2007 and that he tried to work alone because he did not like working around others.  The Veteran reported use of medication and therapy and that his PTSD symptoms had increased.  The Veteran reported using alcohol on average of 2 to 3 days per week with no current use of illicit drugs or history of substance abuse treatment.  The Veteran met the criteria for a PTSD diagnosis.  His active symptoms were depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including a work or work-like setting, and suicidal ideation.  The examiner noted the Veteran was alert and oriented.  He was cooperative during the examination with fluent speech.  He was mildly anxious and his affect was mildly constricted.  His mental status was within normal limits.  The examiner noted the Veteran had a mild increase in the severity of his PTSD since his last evaluation. 

Based on a review of the evidence, the Board finds that the Veteran's PTSD is appropriately rated as 70 percent disabling, during the entire appeal period.  In continuing the 70 percent rating for the Veteran's PTSD, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, by as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for an anxiety disorder.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Throughout the appeal, the Veteran's PTSD was manifested by depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficult in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including a work or work-like setting, and suicidal ideation.

The Board finds that symptomatology is consistent with occupational and social impairment, with deficiencies in most areas, the criteria for a 70 percent rating.  The Board recognizes that the symptoms noted in the rating schedule are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, even though not all the listed symptoms compatible with a 70 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 70 percent rating appear to be demonstrated throughout the appeal period.  

Moreover, the Board finds that a rating higher than 70 percent is not warranted for any part of the appeal period.  The evidence shows that he is able to manage symptoms with various levels of medication and maintained independent functionality.  The evidence of record does not show symptomatology commensurate with a 100 percent schedular rating, demonstrating total occupational and social impairment.  The Veteran has not demonstrated total occupational and social impairment.  

The Board recognizes the Veteran's periodic suicidal ideation in the assigned 70 percent rating.  VA examination reports in January 2011 and January 2015 note that symptomatology.  There is no evidence the Veteran was a persistent danger to himself or others, and there is no history of attempts.  VA treatment records and the VA examination reports note the Veteran denied a present intent of suicide or homicide, suggesting that the frequency of such symptoms did not cause total occupational and social impairment.  

Although he reported having only one friend and a referral for counseling at work, he reported good relationships with his sister and mother and the Veteran married during the appeal period.  Further, he indicated that he was not officially reprimanded at work.  There is no evidence of an inability to establish and maintain effective relationships or more severe symptomatology such as total occupational or social impairment that would warrant any higher rating.  The Veteran has reported interest in hobbies like planting flowers and going to the gym.

In addition to the Veteran's anxiety symptoms, the Board notes the assigned GAF scores ranging from 47 to 70 have been assigned during the entire appeal period, and alone, they do not support the assignment of any higher rating during the appeal.  According to the DSM-IV, GAF scores ranging from of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

In this case, the assigned GAF scores are indicative of mild to serious symptoms.  A GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, they must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2015).  In this case, the Board finds that the extent and severity of the Veteran's actual PTSD symptoms reported during the entire appeal period are suggestive of occupational and social impairment with deficiencies in most areas, as contemplated in the assigned, 70 percent rating for psychiatric disabilities, regardless of the GAF scores.  A review of the Veteran's VA treatment record during that time does not suggest that his symptoms were of the frequency and severity of total occupational and social impairment.  The Board finds that the descriptions of the Veteran's symptomatology are the most accurate guide to identifying the severity of the psychiatric condition, and the narrative description is more persuasive than an examiner's one-time snapshot at the moment of an examination through the GAF score.  38 C.F.R. § 4.126(a) (2015).  

Consideration has been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted higher schedular ratings than those assigned because deficiencies in most areas due to psychiatric symptomatology are not shown during the period under review.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the PTSD has not significantly changed and that a uniform rating is warranted.  

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity and frequency of psychiatric symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology and positive outcomes from therapy.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  That is evidence to support the assigned 70 percent rating.  However, even with consideration of the Veteran's statements, the VA examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability has resulted in no more than occupational and social impairment with deficiencies in most areas and not total occupational and social impairment.  The Board finds that those reports and the treatment records are the most persuasive evidence of record.  Thus, to the extent that the Veteran asserts that his service-connected PTSD is worse than evaluated, the Board points out that the predominant findings on the VA clinical examinations and treatment reports over the years do not establish that he has more severe disability in this respect.  

Accordingly, the preponderance of the evidence is against the assignment of a rating greater than 70 percent, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




III.  Extraschedular rating 

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

In this case, the rating criteria for mental disorders reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  

Here, the record shoes that the Veteran's anxiety disorder manifests with symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficult in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including a work or work-like setting, and suicidal ideation specifically identified in Diagnostic Code 9411.  There is no indication that the average industrial impairment from the mental disability in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on demonstrated frequency and severity of symptomatology.  Although the Veteran is not retired, there is no lay or medical evidence to show frequent hospitalizations or that any disability caused marked interference with during his time of employment.

There is also no evidence indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities, nor has the Veteran alleged any such further impairment.  See Yancy v. McDonald, No. 14-3390, 2016 WL 747304, at 10 (Feb. 26, 2016) (Referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record); Johnson v. McDonald, 762 F.3d 1362 (2014).  Based on the above, the Board finds that referral for extra-schedular consideration is not warranted.

IV.  TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2015).

The issue of entitlement to a TDIU was raised as a part of the above increased rating claim in an April 2016 informal hearing presentation (IHP). Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran is currently service-connected for rated PTSD, rated 70 percent; bilateral pes planus with plantar fasciitis of the bilateral feet, rated 30 percent; residuals of rotator cuff tear of the right shoulder with degenerative changes, rated 20 percent; left foot hallux valgus, rated 10 percent; right foot hallux valgus, 10 percent; hypertension, 0 percent; left foot plantar fasciitis, 0 percent; right foot plantar fasciitis, 0 percent, and scars of the left foot, right foot, and right shoulder rotator cuff repair, 0 percent.  His total disability rating is 90 percent.  A 70 percent rating for PTSD has been in effect since August 2009 and rendered the Veteran eligible for a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  Therefore, the question before the Board is whether the Veteran's service-connected disabilities render him unemployable.  

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Significantly, the evidence of record shows that the Veteran maintains longstanding employment doing logistics shipping at an automotive company since 2007.  During VA examinations in January 2011 and January 2015, the Veteran acknowledged his employment status.  The Board concludes that the preponderance of the evidence weighs against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  While there is evidence that the Veteran's service-connected disabilities would have an impact on his ability to work, there is no evidence to suggest that he is unable to maintain substantial gainful employment.  While the Veteran's representative indicated that the Veteran's recent increased rating for PTSD should have a bearing on his claim for a TDIU, the Board finds that his current level of impairment is compensated by the current schedular ratings for those disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Moreover, the Board finds that the greater weight of the probative evidence is against finding that the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of service-connected disabilities.  The Veteran is presently employed, and there is no evidence of record that shows that employment is less than substantially gainful.  There is no medical or lay evidence that suggests otherwise.  The preponderance of the medical evidence shows that the Veteran's service-connected disabilities do not solely, or in combination, make him unable to secure or follow a substantially gainful occupation.  

The Board finds that the evidence regarding the Veteran's situation does not warrant referral of this case for consideration under 38 C.F.R. § 4.16(b) as the preponderance of the evidence is against a finding that the service-connected disabilities cause unemployability.  Thus, referral of the TDIU claim for extra-schedular consideration is also not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim for TDIU must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is denied.




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


